Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 16 September 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  
                     Dear general
                     philadelphie 16 7bre 1783
                     
                  
                  The officers of my department and myself have waited patienly till now with the army that Congress be pleased to take a Resolution Concerning them and we would wait still longer if we were not in a particular situation—when the army or part of it shall be dismissed the american officers may go home when they please—but it is not so with us—your Excellency knows that we are almost all foreigners—so to go home we must cross the atlantic but I beg leave to observe, dear general, that the winter is approaching, that in that season the opportunities for going are much more scarce, the voyage not pleasant and for many of us the distance from the sea town to our respective places of abode very great.  I may add that it is of some importance for those who are attached to the service in europe to show themselves there the soonest possible.  Thus, dear general, I take the liberty of intreating your Excellency to urge the resolution of Congress respecting our departement.
                  If the present Circumstances do not permit them to take a final determination it is possible perhaps to take such measures as would set at liberty those who may wish for it without however losing irrevocably those whose services might be desired afterwards by Congress and who might be inclined to continue them.  but I entreat again your excellency most earnestly to engage Congress to take a Resolution upon this the soonest possible for which we shall have the greatest gratitude.  I have the honour to be with great Respect your Excellency’s the most obedient and humble servant
                  
                     duportail
                  
               